Citation Nr: 0120428	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945 and from January 1948 to July 1964.  He died on December 
[redacted], 1983.  The appellant is his former spouse.

The instant appeal arose from a September 1999 rating 
decision which denied a claim for service connection for the 
cause of the veteran's death.


REMAND

Service connection may be granted for the cause of the 
veteran's death if a disability causing death occurred during 
service or if a service-connected disability either caused 
death or contributed substantially and materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  This benefit is known as dependency and 
indemnity compensation (DIC).

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that in her written statements, the appellant has 
raised the question of the impact of her income on her 
eligibility for the benefits at issue in this case.  The 
Board takes this opportunity to confirm her belief that her 
income has no impact on this claim for benefits.

Next, the Board turns to her concerns regarding her 
eligibility as a surviving spouse.  The current law governing 
the payment of DIC to a surviving spouse of a veteran 
following termination of remarriage is found at 38 U.S.C.A. 
§ 1311(e) (West Supp. 2001).  The law provides, in pertinent 
part, that:

The remarriage of the surviving spouse of 
a veteran shall not bar the furnishing of 
[DIC] to such person as the surviving 
spouse of the veteran if the remarriage 
is terminated by death, divorce, or 
annulment unless the Secretary determines 
that the divorce or annulment was secured 
through fraud or collusion. 

Id. § 1311(e)(1).  See also Reinstatement of Benefits 
Eligibility Based Upon Terminated Marital Relationships, 64 
Fed. Reg. 30,244 (1999) (to be codified at 38 C.F.R. 
§ 3.55(a)) (to the same effect).

A review of the record shows that the appellant was the 
surviving spouse of the veteran and that she remarried in 
1991, several years after the veteran's death.  That 
remarriage was terminated by divorce in 1997.  Thus, her 
remarriage is not a bar to DIC benefits in this case.

The RO first denied service connection for the cause of the 
veteran's death in January 1984.  In a letter dated February 
16, 1984, the RO notified the appellant of this denial.   She 
did not initiate an appeal of the RO's denial of her claim.  
Consequently, the RO's January 1984 decision is final as to 
that claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

The appellant filed the present claim to reopen the claim for 
service connection for the cause of the veteran's death in 
March 1999.  In the September 1999 rating decision currently 
on appeal, the RO listed the issue as service connection for 
the cause of death.  The rating decision did not mention that 
service connection for the cause of the veteran's death was 
previously considered and denied; the RO denied the claim on 
a de novo basis.  

The Board is of the opinion, therefore, that the issue with 
regard to the claim on appeal is more appropriately stated as 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The new and 
material aspect of the claim has not been formally 
adjudicated by the RO.  Because the RO has not yet considered 
the new and material aspect of this claim, a decision by the 
Board at this time would be potentially prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, a remand is required.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In particular, a portion of section 5103A of the VCAA, which 
pertains to the duty to assist claimants, states that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Because of the change in the law brought about by 
the VCAA, while the case is in remand status, the RO should 
consider and comply with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the record reveals that further development is 
warranted prior to determining whether new and material 
evidence has been presented in this case.  The veteran spent 
his final days, from December 19, 1983, to December [redacted], 1983, 
at the Care Inn Nursing Home in Rolling Fork, Mississippi.  
Because records of treatment at this facility are pertinent 
to the claim on appeal, they should be developed.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to her claim that 
has not already been made part of the 
record, including treatment records for 
the veteran from the Care Inn Nursing 
Home in Rolling Fork, Mississippi, dated 
from December 19, 1983, to December [redacted], 
1983.  The RO should assist her in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  If 
the RO, after making reasonable efforts, 
is unable to obtain any of the adequately 
identified records sought, the RO shall 
notify the claimant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
appropriate laws and regulations governing 
new and material claims.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



